DETAILED ACTION
This is in response to amendment filed on July 29, 2022. Claim 1 has been cancelled. Claims 2-21 are pending. 
Allowable Subject Matter
Claims 2-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on July 29, 2022.
Regarding independent claims 2, 16 and 19, the closest art, Coccaro et al. (US 20140278379 A1) discloses obtaining unstructured information collected from a handwritten or audio source (¶[0045]-[0046], Coccaro, i.e., obtaining unstructured information “speech recognition system 306” from audio source); identifying one or more terms from the unstructured information, the one or more terms including a first term that is ambiguous (¶[0045]-[0046], Coccaro, i.e., identifying multiple candidate words including ambiguous word); performing a recognition operation on the first term to derive a first plurality of candidate terms for the first term (¶[0046], Coccaro, i.e., recognition operation on the word to identify multiple candidate words). Dakin et al. (US 10223344 B2) discloses obtaining contextual information from an information template associated with the unstructured information (col.2, line 37 to col. 3, line 67, Dakin); and selecting a first answer term from the first plurality of candidate terms (col.3, line 63 to col.4, line 48, Dakin, i.e., “new York” as unstructured information and selecting the suggested term corresponding to “selecting an answer term” from the plurality of candidate), such that the first term is recognized as the first answer term (col.3, line 63 to col.4, line 48, Dakin). Ferrari et al (US 20050038781 A1) discloses answer term at least partially matches one of the plurality of contextual options (¶[0028]-[0029] and [0071]-[0072], Ferrari), and other candidate terms of the first plurality of candidate terms do not match any of the plurality of contextual options (¶[0028]-[0029] and [0071]-[0072], Ferrari). However, the prior art fails to disclose or suggest the claimed provision “obtaining contextual information from an information template associated with the unstructured information and stored in the computer system, wherein the contextual information includes at least a form field name and selecting a first answer term from the first plurality of candidate terms based on a form field name from the contextual information and the first ambiguous term” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Bennett et al. (US 20150363485 A1) disclose LEARNING AND USING CONTEXTUAL CONTENT RETRIEVAL RULES FOR QUERY DISAMBIGUATION.
Dolfing et al. (US 20140363074 A1) disclose MULTI-SCRIPT HANDWRITING RECOGNITION USING A UNIVERSAL RECOGNIZER.
Xia et al. (US 20140365949 A1) disclose MANAGING REAL-TIME HANDWRITING RECOGNITION.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
August 27, 2022